VAN FLEET, J., dissenting.
I dissent. In my judgment, the provisions of the act in question clearly violate the constitutional rule that “all property shall be taxed in proportion to its value.” (Const., art. XIII, sec. 1.) This provision is not satisfied by an equal assessment merely. Taxation consists in the payment of taxes, and if the operation of the statute is such as to malee one person or one kind of property pay more In proportion to value than other persons or property, such a statute must be void.
Under the operation of this law, the owner of personal property not owning any real estate is forced to pay his tax many, months, perhaps nearly a year, before those owning real estate are required to pay their taxes on personal property. He is, there*523fore, compelled to lose the interest on his money for that time. Obviously, the state has no more right to deprive a man of the use of his money than it has to deprive him of the money itself. The result is, that he has to pay more than others on the same valuation—the difference being measured by the value of the use of the money during the period in which the others are not required to pay.
This constitutional rule is further violated by this legislation because the “value” in proportion to which the taxation is to be laid is “to be ascertained as provided by law,” and such ascertainment has not been completed when the tax is required to be paid. The provisions of the statute concerning equalization make no exception as to any kind of property, and none could constitutionally be made. (Const., art. IV, sec. 25, subds. 10, 33.) The right of any tax payer to have his assessment reduced, if too high, is therefore perfect; and until the opportunity therefor has been afforded the tax payer, the value has not been “ascertained as provided by law.” In any particular case the assessment of personal property made by the assessor may be, and not infrequently is, much too high, and is reduced by the board of equalization; yet the owner, if not also owning real property, is compelled to pay a tax based on this excessive valuation. He is, therefore, taxed in excess of his proportionate amount.
It is said that the excess, if any, will be ultimately returned to the tax payer; but this is no answer. For, first, he is deprived of the use of the money which the state has thus unjustly taken from him, and loses the interest thereon. Moreover (and this is no light consideration), a person who could pay the proper amount of tax may be wholly unable to pay the excessive amount thus demanded, and is, therefore, forced either to sell his property on the spot, perhaps at a ruinous sacrifice, or to submit to a seizure and sale by the assessor at still greater loss aggravated by penalties and costs. By this process he is certainly taxed in effect at a higher rate than other persons, and the statute as to him has not a uniform operation.
The system provided by these provisions is also open to the similar objection that the property owner is required to pay his tax before even the rate of taxation has been ascertained. He is required to pay on the basis of the levy for the preceding year; and while this may be lower than the rate which may be levied *524for the current year, it may also he much higher. In the latter case the tax payer is required to pay to the state a sum in excess of his proportionate share, and he is deprived of the use of the money represented by such excess for many months, and in many cases is compelled to resort to onerous, and for a poor man expensive, proceedings to collect it.
It is contended that this legislation is based on a classification which the legislature is competent to make. But, if this were so, it would not help the case. The legislature has no power by any process of classification to tax any person or any kind of property, except in proportion to the value of the property.
But the supposed classification is in itself arbitrary and invalid. Personal property might be said to constitute a class, as distinguished from real property, and the legislature might perhaps make such differences in the rules for the taxation of these different classes as should legitimately follow from the inherent difference between them. But the classification here attempted is not based upon any difference in the property itself, or even in its situation. What has been undertaken is to prescribe one rule for the taxation of personal property when owned by one person, and a different rule for the taxation of precisely similar property when owned by another person. Such a classification the legislature has no power to make. (Pasadena v. Stimson, 91 Cal. 238, 251; Ex parte Frank, 52 Cal. 608; 28 Am. Rep. 642.)
It is said that unless some such distinction be made much property will escape taxation. This, if true, would not entitle the legislature to overstep its constitutional power. But the suggestion is not necessarily true. It would be quite possible to frame a system operating equally upon all, in which no such result would necessarily follow; and, in fact, for more than thirty years such a system prevailed in San Francisco, and it was never claimed, so far as I am aware, that personal property taxes were not collected as closely there as in the other counties of the state.
It is also said that this system has been substantially in force in this state since a very early period, and that there is, therefore, a strong presumption of its constitutionality. It must be remembered, however, that during the greater portion of the time it was not in force in the city and county of San Francisco, wherein a very large proportion of all the taxes are paid. This *525system presses most heavily on the poor—the class which is the least able to undertake legal contests—and by far the greater proportion of the poor are in a large city like San Francisco. In the interior counties the number of persons coming under the operation of this law is very small. Most of them are too poor to resist the law, and others have been restrained perhaps by the sentiment that it is not patriotic to refuse to pay taxes. "Under such circumstances, the fact that the question has not previously been mooted can have no great force.
This whole system, it seems to me, presents an instance of the most vicious kind of discrimination known to the law—a discrimination against the poor. It would be much better, if such a thing were necessary, that the state should lose some small portion of its revenue than that it should wring it by questionable means out of those least able either to endure or to resist such exactions. For this reason, if for no other, it is the duty of courts to jealously scrutinize such a discriminating system, and to unhesitatingly condemn it unless a clear constitutional warrant for its exercise be made to appear. In my judgment no such warrant can be found under the constitution of this state.
I think the judgment should be reversed.